Opinión concurrente del
Juez Asociado Señor Negrón García.
I — I
La sociedad moderna requiere de sus gobiernos la prestación de múltiples y variados servicios. El estado moderno se ha con-vertido en el orientador y regulador activo de los procesos eco-nómicos y sociales, creándose para ello grandes y complicados organismos administrativos.
Ante esa multiplicidad de funciones, el ciudadano se siente confundido. Cuando este ciudadano es afectado adversamente por decisiones administrativas, usualmente no sabe a quién acudir y en ocasiones ni siquiera se percata del perjuicio que se le ha inferido.
El “Ombudsman” ha sido la respuesta en varios países a los problemas que surgen en sociedades democráticas que se com-plican y burocratizan. Exposición de Motivos de la Ley del Pro-curador del Ciudadano (Ombudsman), Ley Núm. 134 de 30 de *378junio de 1977, Leyes de Puerto Rico, págs. 412-413. Véase 2 L.P.R.A. see. 701 et seq.
Desde hace algún tiempo el término “burocracia” superó la inocente definición de “[c]lase social que forman los em-pleados públicos”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 222. Hoy, en nuestro entorno social, “burocracia” ha pasado a ser sinónimo de gigantismo gubernamental propiciador de la inactividad, la pereza funcional, la complicación del trá-mite sencillo que pone trabas a la fluidez del proceso. En ese contexto surge la figura del Procurador del Ciudadano 0Ombudsman), una especie de “enderezador de entuertos”, de desbrozador de caminos, de demoledor de obstáculos en el ámbito de la Rama Ejecutiva. La necesidad de ese fun-cionario está más que justificada en un país como el nues-tro, que en las últimas décadas ha experimentado un ver-tiginoso crecimiento en el sector público. En la actualidad las agencias y los organismos administrativos sobrepasan la centena, con un mínimo de doscientos sesenta y tres mil (263,000) empleados.(1) Y, sobre todo, por el consustancial proceso de impersonalización en los servicios públicos y la dilución de las responsabilidades en las distintas jerar-quías de funcionarios y empleados, que han convertido el servicio público en un ente costoso, innominado, irrecono-cible y sin rostro.
HH i — i
La presente controversia, si bien nueva desde la óptica estrictamente jurídica, es trascendental para el desarrollo de la vida pública del país. Se origina mediante una peti-ción de citación incoada el 7 de agosto de 1981, por el Pro-curador del Ciudadano ante el Tribunal Superior, Sala de *379San Juan, contra la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) en virtud de la po-testad conferida por la ley para “la producción de la eviden-cia requerida”. Art. 15 (2 L.P.R.A. see. 715). ¿Tiene facultad dicho funcionario para someterle un interrogatorio escrito a un tribunal administrativo apelativo como lo es J.A.S.A.P.? Ante la respuesta afirmativa del tribunal de instancia (Hon. María M. Pérez de Chaar) sería un retro-ceso que este Tribunal contestara en la negativa.
La justa solución a esta interrogante no admite salidas absolutas; por el contrario, exige una cuidadosa cualifica-ción del asunto. Antes que nada, es necesario dejar sentada la naturaleza dual de J.A.S.A.P. pues, definitivamente, no es una típica agencia administrativa como con las que ge-neralmente interviene el Ombudsman. Su condición de or-ganismo administrativo cuasijudicial —que adjudica con-troversias— lo acercan más al ministerio clásico en que se desempeñan los tribunales ordinarios del país. Véanse: López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334 (1986). Sin embargo, ésta no es su única función. También realiza trá-mites administrativos precedentes a la adjudicación. En resumen, ejercita actos de naturaleza adjudicativa y administrativa.
El esquema legislativo del estatuto creador del cargo del Procurador del Ciudadano permite a este funcionario in-tervenir e investigar todas las agencias administrativas, incluso los tribunales administrativos y organismos cuasijudiciales.(2) Es por esta razón que no se cuestiona *380seriamente su poder investigativo sobre los actos adminis-trativos de J.A.S.A.P. y de otras entidades análogas. A lo sumo, la encuesta judicial sería su naturaleza, alcance y contenido. La Ley Núm. 134, supra, es clara: “Al realizar cualquier investigación, el Ombudsman podrá hacer las pesquisas y obtener la información que estime necesaria a los fines de la misma. A tales efectos, las agencias deberán dar acceso a los funcionarios y empleados de la Oficina a todos sus archivos y documentos. Asimismo, a los fines de la investigación el Ombudsman podrá celebrar aquellas audiencias privadas e inspecciones oculares que estime pertinentes.” (Enfasis suplido.) 2 L.P.R.A. see. 714. Y para el descargo de sus funciones, más adelante se le faculta expresamente a “tomar juramentos y declaraciones, orde-nar la comparecencia y declaración de testigos y requerir la presentación de cualesquiera papeles, libros, documen-tos y otra evidencia”. (Énfasis suplido.) 2 L.P.R.A. see. 715. Aclarado el amplio poder investigativo del Procurador del Ciudadano, examinemos el método de interrogatorios aquí utilizado.
III
Aunque como primera reacción, causa cierta renuencia el uso de interrogatorios escritos —pues de ordinario su utilización pertenece más bien al proceso civil contencioso en los tribunales entre partes o litigantes típicos— a poco reflexionemos, nos percatamos de que es un instrumento adicional apropiado del Procurador del Ciudadano en el proceso de evaluación y mejoramiento de los servicios públicos. Su legitimidad no se discute. No obstante, su uso novedoso —en ausencia de normas específicas que regulen este aspecto— nos mueve a que acudamos a una racional analogía conceptual y examinemos en qué medida la doc-*381trina que gobierna el procedimiento civil es válidamente aplicable a controversias como la que hoy nos ocupa en el ámbito administrativo. Abordemos esa tarea.
Hoy día, no existe debate de que el interrogatorio escrito es el. mecanismo clásico por excelencia de descubrimiento de prueba. Regla 30 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ortiz Rivera v. E.L.A., National Ins. Co., 125 D.P.R. 65 (1989); General Electric v. Concessionaires, Inc., 118 D.P.R. 32, 38 (1986); Sierra v. Tribunal Superior, 81 D.P.R. 554, 561 (1959); Shell Co. (P.R.) Ltd. v. Tribl. de Distrito, 73 D.P.R. 451, 460-461 (1952). En esencia, consiste de un do-cumento contentivo de una (1) o más preguntas que deberá contestar la parte a la que se le cursa. Su uso se estimula y justifica por ser un método económico y sencillo. Estas ca-racterísticas, sin lugar a dudas, también lo justifican como instrumento investigativo en circunstancias como las que confronta el Procurador del Ciudadano con un limitado presupuesto operacional.
Ahora bien, su aceptación no .significa que toda pre-gunta del interrogatorio deba contestarse. Se ha recono-cido que deben cumplir con ciertos criterios de razonábilidad. A.R.P.E. v. Chang Louk, 113 D.P.R. 295 (1982); Hilton Riviera Corp. v. Tribunal Superior, 102 D.P.R. 233 (1974). La parte llamada a contestarlo puede objetarlo en su totalidad si resulta opresivo, oneroso o in-justo, o sólo parcialmente, aquellas preguntas que persi-gan obtener información impertinente o privilegiada. Claro, esta determinación corresponderá a los tribunales resolverla en aquellas instancias en que las objeciones sean oportunamente deducidas.
En este sentido cabe señalar que, al igual que ante los tribunales y otros funcionarios relacionados con la admi-nistración de la justicia —por variados fundamentos de po-lítica pública— en el caso de los organismos administrati-vos cuasijudiciales hay una esfera que sustancialmente cualifica o hace inaccesible cualquier investigación. *382C.R.U.V. v. Hampton Dev., 112 D.P.R. 59, 64-65 (1982); Ades v. Zalman, 115 D.P.R. 514, 520-521 (1984). Nos refe-rimos al proceso mental, deliberativo y decisorio de los res-ponsables de adjudicar controversias. De otra manera se violarían los principios de autonomía e independencia que rigen nuestro ordenamiento jurídico. Firmes y fieles expo-sitores de la independencia judicial, creemos que los orga-nismos administrativos con funciones cuasijudiciales, al igual que los tribunales, necesitan un espacio libre de in-terferencias externas para desempeñar sus funciones adju-dicativas sin coacciones de ninguna índole. Definitiva-mente, ese es terreno sagrado al que no tiene acceso el Procurador del Ciudadano, por más loables que sean sus propósitos.
IV
Una vez definida la normativa aplicable, réstanos eva-luar el interrogatorio bajo consideración para determinar si es opresivo, oneroso o injusto, y si total o parcialmente interfiere con el proceso mental o deliberativo de J.A.S.A.P. Al hacerlo, recordamos:
El ideal de justicia aborrece los extremos. Se presta a abusos. Tales abusos en el uso de los mecanismos sobre descubrimien-tos de prueba es una posibilidad real. Para curarlos no existen recetas mágicas ni antídotos instantáneos. Las modalidades varían. “El término ‘abuso de descubrimiento de prueba’ ha sido utilizado como un concepto único, pero incluye diversos aspectos. Así, es adecuado subdividir ‘abuso’ en ‘uso impropio’ y ‘sobreutilización’. Cuando nos referimos a ‘uso impropio’, inclui-mos no sólo las violaciones directas a la regla, como faltar a responder a un requerimiento de descubrimiento dentro del tiempo límite establecido, sino también a más sutiles intentos de acosar u obstruir al oponente, como darle respuestas inade-cuadas o requerirle información que claramente se encuentra fuera del ámbito del descubrimiento. Por ‘sobreutilización’ se entiende inquirir más información de la necesaria o apropiada para ese caso en particular. ‘Sobreutilización’, por su parte, *383puede ser subdividida en problemas de ‘profundidad’ y de ‘ex-tensión’; con ‘profundidad’ nos referimos a requerimiento de descubrimiento de materia que podría ser relevante pero que es simplemente excesiva, y por ‘extensión’ nos referimos al reque-rimiento de descubrimiento que va a materias demasiado remo-tas del caso.” (Traducción nuestra.) C.A. Wright, Law of Federal Courts, 4ta ed., St. Paul, Minnesota, West Pub. Co., 1983, pág. 542. (Enfasis suplido.) Ades v. Zalman, supra, pág. 523.
. Hemos examinado cuidadosa y detenidamente cada una de las preguntas que conforman el interrogatorio,(3) así como la naturaleza de los documentos requeridos. En buena técnica adjudicativa, en términos científicos pueden clasificarse en cinco (5) temas: facilidades físicas, cualifica-ciones profesionales del personal de J.A.S.A.P., volumen y asignación de casos, estándares de eficiencia y productivi-dad, y procedimientos internos para el logro de una mejor administración. Estas clasificaciones reflejan concluyente-mente una realidad innegable: la investigación va dirigida única y exclusivamente al componente administrativo de J.A.S.A.P. Salvo una interpretación forzada, de ninguna manera puede argüirse que afecta la fase adjudicativa del organismo investigado. Todo apunta a que su único propó-sito es determinar las causas de la demora en la tramita-ción de los casos y recomendar medidas concretas para superarlas.
En cuanto a la extensión del interrogatorio, convenimos con la apreciación del ilustrado tribunal de instancia de que el beneficio social resultante de la investigación sobre-pasa por mucho los inconvenientes que a corto plazo pueda provocarle a J.A.S.A.P. Esta solución no sólo está en conso-nancia con los principios que inspiraron el advenimiento *384del Procurador del Ciudadano, sino que hace viable el cabal desempeño de sus funciones. A fin de cuentas, atempe-rada su génesis escandinava al calor de nuestro sol tropical, “el ombudsman necesita para su instauración no copiar fórmulas vagas de modelos estandarizados; porque el defensor, en suma, es un hombre que se calza la vesti-menta de protector, adecuando su vida a la sociedad que viene a atender O.A. Gozaini, Técnica y contenido del defensor del pueblo (Ombudsman), 1988-E Rev. Jur. Arg. La Ley 851, 862 (1988).
Por su justeza y juridicidad, confirmamos el dictamen del Tribunal Superior, Sala de San Juan.
— O —

(1) Departamento del Trabajo y Recursos Humanos, Informe Estadístico, Vol. 8, Núm. 5, pág. 28.


 La Ley Núm. 134 de 30 de junio de 1977 (2 L.P.R.A. see. 701 et seq.) excluyó de la Rama Ejecutiva, la Oficina del Gobernador, los Registradores de la Propiedad y la Universidad de Puerto Rico. El P. del S. 542 de 3 de abril de 1978, que expresa-mente perseguía limitar los poderes investigativos del Procurador del Ciudadano a sólo después que las agencias con funciones cuasijudiciales emitieran una decisión final, no fue aprobado por la Asamblea Legislativa.
También, la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. see. 3001 et seq., privó al Procurador del Ciu-*380dadano de intervenir en cualesquiera de sus fases. 16 L.P.R.A. see. 3383.


(3) El Procurador del Ciudadano utilizó como modelo en la redacción del inte-rrogatorio las preguntas formuladas por el Comité sobre Normas y Objetivos creado por este Tribunal mediante Resolución de 19 de enero de 1984. Ese comité estudió los problemas administrativos que incidían en las dilaciones en la solución de casos en los tribunales de instancia y formuló normas, guías y recomendaciones para agilizar los procedimientos administrativos.